DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 8a, 8b, 15, 16a, and 16b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the lead electrode has a cutout portion close to the coil conductor when viewed in plan” in claim  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the underlying electrode is disposed at a distance from a side surface of the body” is indefinite and unclear since there are at least two underlying electrodes based on the pair of outer electrodes. As best understood, the examiner will interpret as “the underlying electrode of one of the pair of outer electrodes”. The examiner suggests clarification. 
Claim 1 recites “a plating layer disposed on the underlying electrode” is indefinite and unclear since there are at least two underlying electrodes based on the pair of outer electrodes. As best understood, the examiner will interpret as “the underlying electrode of one of the pair of outer electrodes”. The examiner suggests clarification. 
Claim 2 recites “the underlying electrode” is indefinite and unclear since there are at least two underlying electrodes based on the pair of outer electrodes from claim 1. As best understood, the examiner will interpret as “the underlying electrode of one of the pair of outer electrodes”. The examiner suggests clarification. 
The term "about" in claim 2 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 3 and 12 recites “the underlying electrode” is indefinite and unclear since there are at least two underlying electrodes based on the pair of outer electrodes from 
Claims 4 and 13 recites “the underlying electrode” is indefinite and unclear since there are at least two underlying electrodes based on the pair of outer electrodes from claim 1. As best understood, the examiner will interpret as “the underlying electrode of one of the pair of outer electrodes”. The examiner suggests clarification. 
Claims 5 and 14 recites “the underlying electrode” is indefinite and unclear since there are at least two underlying electrodes based on the pair of outer electrodes from claim 1. As best understood, the examiner will interpret as “the underlying electrode of one of the pair of outer electrodes”. The examiner suggests clarification. 
The term "about" in claim 5 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 6 and 15 recites “the underlying electrode” and “the plating layer” is indefinite and unclear since there are at least two underlying electrodes and at least two plating layers based on the pair of outer electrodes from claim 1. As best understood, the examiner will interpret as “the underlying electrode of one of the pair of outer electrodes” and “the plating layer of one of the pair of outer electrodes”. The examiner suggests clarification. 
Claims 7 and 16 recites “the underlying electrode” and “the plating layer” is indefinite and unclear since there are at least two underlying electrodes and at least two plating layers based on the pair of outer electrodes from claim 1. As best understood, . 
Claim 9 recites the limitation "the lead electrode" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10 and 19 recites “the underlying electrode” is indefinite and unclear since there are at least two underlying electrodes based on the pair of outer electrodes from claim 1. As best understood, the examiner will interpret as “the underlying electrode of one of the pair of outer electrodes”. The examiner suggests clarification. 
Claims 11 and 20 recites “the underlying electrode” is indefinite and unclear since there are at least two underlying electrodes based on the pair of outer electrodes from claim 1. As best understood, the examiner will interpret as “the underlying electrode of one of the pair of outer electrodes”. The examiner suggests clarification. 
The term "about" in claim 11 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "about" in claim 14 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 18 recites the limitation "the lead electrode" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
about" in claim 20 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arata et al. [U.S. Pub. No. 2013/0257576].
Regarding Claim 1, Arata et al. shows a multilayer coil component (Figs. 1-5) comprising:
a body (2) including laminated ferrite layers (11, Paragraph [0026]);
a coil conductor (C) including conductive layers (21) laminated in the body (see Figs. 1-5); and

wherein each of the outer electrodes (elements 4, 6 with element 7) includes an underlying electrode (4, 6) and a plating layer (7) disposed on the underlying electrode (see Figs. 1-5, Paragraph [0028]), and
the underlying electrode (4 or 6) is disposed at a distance from a side surface (2c, 2d, 2e, or 2f) of the body (see Figs. 1-5, elements 4 or 6 is disposed at a distance from element 2c, 2d, 2e, or 2f of element 2).
Regarding Claim 7, Arata et al. shows the underlying electrode (4 or 6) is composed of Ag (Paragraph [0028]), and the plating layer (7) is composed of Ni and Sn (Paragraph [0028]).
Regarding Claim 8, Arata et al. shows the coil conductor (C) has an axis extending in a vertical direction of the multilayer coil component (see Figs 1-5, element C has an axis extending in a vertical direction) and has an upper end portion (see Fig. 2 upside down and see Figs. 3-4) connected to one of the outer electrodes (6) through a lead electrode (25) disposed at an outer side portion of a winding section of the coil conductor (see Figs. 1-5, element 25 disposed at an outer side portion of a winding section of element C).
Regarding Claim 10, Arata et al. shows the underlying electrode (4 or 6) contains a conductive metal (Paragraph [0028]) and a glass component (Paragraph [0028]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Kudo [U.S. Pub. No. 2019/0006089].
Regarding Claim 2, Arata et al. shows the claimed invention as applied above but does not show a distance between the underlying electrode and the side surface of the body is from about 5 µm to about 100 µm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a distance between the underlying electrode and the side surface of the body is from about 5 µm to about 100 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art in order to achieve high density mounting while a sufficient area of a terminal electrode is secured, 
In addition, Kudo shows an electronic device (Figs. 1A-1B) teaching and suggesting a distance (Lx1, Ly1, or Ly2) between the underlying electrode (8a or 8b) and the side surface (4c, 4d, 4e or 4f) of the body is from about 5 µm to about 100 µm (Paragraph [0057]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a distance between the underlying electrode and the side surface of the body is from about 5 µm to about 100 µm as taught by Kudo for the device as disclosed by Arata et al. to achieve high density mounting while a sufficient area of a terminal electrode is secured (Paragraph [0007]).
Regarding Claim 16, Arata et al. shows the underlying electrode (4 or 6) is composed of Ag (Paragraph [0028]), and the plating layer (7) is composed of Ni and Sn (Paragraph [0028]).
Regarding Claim 17, Arata et al. shows the coil conductor (C) has an axis extending in a vertical direction of the multilayer coil component (see Figs 1-5, element C has an axis extending in a vertical direction) and has an upper end portion (see Fig. 2 upside down and see Figs. 3-4) connected to one of the outer electrodes (6) through a lead electrode (25) disposed at an outer side portion of a winding section of the coil conductor (see Figs. 1-5, element 25 disposed at an outer side portion of a winding section of element C).
.

Claims 2, 16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Takezawa [U.S. Pub. No. 2015/0371757].
Regarding Claim 2, Arata et al. shows the claimed invention as applied above but does not show a distance between the underlying electrode and the side surface of the body is from about 5 µm to about 100 µm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a distance between the underlying electrode and the side surface of the body is from about 5 µm to about 100 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art in order to achieve high density mounting while a sufficient area of a terminal electrode is secured, suppress chipping and/or prevent formation of solder fillets between electrodes and other circuit elements with high degree of reliability.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
In addition, Takezawa shows an electronic device (Fig. 1) teaching and suggesting a distance (D1, D3, D5, or D7) between the underlying electrode (14a or 14b) and the side surface (S5 or S6) of the body is from about 5 µm to about 100 µm (Paragraph [0052]).

Regarding Claim 16, Arata et al. shows the underlying electrode (4 or 6) is composed of Ag (Paragraph [0028]), and the plating layer (7) is composed of Ni and Sn (Paragraph [0028]).
Regarding Claim 17, Arata et al. shows the coil conductor (C) has an axis extending in a vertical direction of the multilayer coil component (see Figs 1-5, element C has an axis extending in a vertical direction) and has an upper end portion (see Fig. 2 upside down and see Figs. 3-4) connected to one of the outer electrodes (6) through a lead electrode (25) disposed at an outer side portion of a winding section of the coil conductor (see Figs. 1-5, element 25 disposed at an outer side portion of a winding section of element C).
Regarding Claim 19, Arata et al. shows the underlying electrode (4 or 6) contains a conductive metal (Paragraph [0028]) and a glass component (Paragraph [0028]).

Claims 2, 16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Ahiko et al. [U.S. Patent No. 6,380,619].
Regarding Claim 2, Arata et al. shows the claimed invention as applied above but does not show a distance between the underlying electrode and the side surface of the body is from about 5 µm to about 100 µm.

In addition, Ahiko et al. shows an electronic device (Figs. 1-2) teaching and suggesting a distance (d11, d12, d21 or d22) between the underlying electrode (44 or 55) and the side surface (66 or 67) of the body is from about 5 µm to about 100 µm (Col. 10, Lines 44-49).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a distance between the underlying electrode and the side surface of the body is from about 5 µm to about 100 µm as taught by Takezawa for the device as disclosed by Arata et al. to prevent formation of solder fillets between electrodes and other circuit elements with high degree of reliability (Col. 10, Lines 44-49).
Regarding Claim 16, Arata et al. shows the underlying electrode (4 or 6) is composed of Ag (Paragraph [0028]), and the plating layer (7) is composed of Ni and Sn (Paragraph [0028]).

Regarding Claim 19, Arata et al. shows the underlying electrode (4 or 6) contains a conductive metal (Paragraph [0028]) and a glass component (Paragraph [0028]).

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Chang et al. [U.S. Pub. No. 2015/0145629].
Regarding Claim 3, Arata et al. shows the claimed invention as applied above but does not show the underlying electrode has a cutout portion close to a corner portion of the body when viewed in plan.
Chang et al. shows an electronic component (Figs. 1-9) teaching and suggesting the underlying electrode (132a) has a cutout portion close to a corner portion of the body when viewed in plan (see Figs. 1-9, element 132a has a cutout portion close to a corner portion when viewed in plan, Paragraph [0106]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the underlying electrode has a cutout portion close to a corner portion of the body when viewed in plan as taught by 
Regarding Claim 4, Arata et al. shows at least one of the ferrite layers (11) of the body but does not show at least one of the layers of the body extends on an outer edge portion of the underlying electrode across a boundary with the underlying electrode.
Chang et al. shows an electronic component (Figs. 1-9) teaching and suggesting at least one of the layers (131) of the body extends on an outer edge portion of the underlying electrode (132a) across a boundary with the underlying electrode (see Figs. 1-9, element 131 extends on an outer edge portion of element 132a across a boundary with element 132a).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least one of the layers of the body extends on an outer edge portion of the underlying electrode across a boundary with the underlying electrode as taught by Chang et al. for the device as disclosed by Arata et al. to improve electrical and physical connectivity (Paragraph [0008]) and to improve coupling force (Paragraph [0109]).

Claims 3-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Otani et al. [WO 2015/186780].
Regarding Claim 3, Arata et al. shows the claimed invention as applied above but does not show the underlying electrode has a cutout portion close to a corner portion of the body when viewed in plan.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the underlying electrode has a cutout portion close to a corner portion of the body when viewed in plan as taught by Otani et al. for the device as disclosed by Arata et al. to improve electrical and physical connectivity to obtain desirable operating characteristics and facilitate mechanical stability to such as less likely to come off from the main body (see English translation).
Regarding Claim 4, Arata et al. shows at least one of the ferrite layers (11) of the body but does not show at least one of the ferrite layers of the body extends on an outer edge portion of the underlying electrode across a boundary with the underlying electrode.
Otani et al. shows an electronic component (Figs. 1-9) teaching and suggesting at least one of the ferrite layers (14) of the body extends on an outer edge portion of the underlying electrode (23 or 28) across a boundary with the underlying electrode (see Figs. 2-3, element 14 extends on an outer edge portion of element 23 or 28 across a boundary with element 23 or 28).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least one of the layers of the body extends on an outer edge portion of the underlying electrode across a boundary with the underlying electrode as taught by Otani et al. for the device as disclosed by 
Regarding Claim 6, Arata et al. shows the claimed invention as applied above but does not show at an outer edge portion of the plating layer, the at least one of the ferrite layers is interposed between the plating layer and the underlying electrode.
Otani et al. shows an electronic component (Fig. 17 with teachings from Figs. 2-3) teaching and suggesting at an outer edge portion of the plating layer (P), the at least one of the ferrite layers (14) is interposed between the plating layer (P) and the underlying electrode (23 or 28, see Fig. 17 with teachings from Figs. 2-3, element 14 is interposed between element P and element 23 or 28).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at an outer edge portion of the plating layer, the at least one of the ferrite layers is interposed between the plating layer and the underlying electrode as taught by Otani et al. for the device as disclosed by Arata et al. to improve electrical and physical connectivity to obtain desirable operating characteristics and facilitate mechanical stability to such as less likely to come off from the main body (see English translation).

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Choi et al. [JP 2015-228478].

Choi et al. shows an electronic component (Fig. 2) teaching and suggesting the underlying electrode (22 or 32) has a cutout portion close to a corner portion of the body when viewed in plan (see Fig. 2, element 22 or 32 has a cutout portion close to a corner portion when viewed in plan).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the underlying electrode has a cutout portion close to a corner portion of the body when viewed in plan as taught by Choi et al. for the device as disclosed by Arata et al. to improve electrical and physical connectivity to obtain desirable operating characteristics and to improve performance (Abstract, Problem to be Solved).
Regarding Claim 4, Arata et al. shows at least one of the ferrite layers (11) of the body but does not show at least one of the ferrite layers of the body extends on an outer edge portion of the underlying electrode across a boundary with the underlying electrode.
Choi et al. shows an electronic component (Fig. 2) teaching and suggesting at least one of the ferrite layers (layer of element 11, Paragraph [0004]) of the body extends on an outer edge portion of the underlying electrode (22 or 32) across a boundary with the underlying electrode (see Fig. 2, layer of element 11 extends on an outer edge portion of element 22 or 32 across a boundary with element 22 or 32).
.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Arata et al. [U.S. Pub. No. 2009/0115563] (hereinafter as “Arata ‘563”).
Regarding Claim 5, Arata et al. shows the claimed invention as applied above but does not show an extension distance of the at least one of the ferrite layers on the underlying electrode is from about 10 µm to about 90 µm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have an extension distance of the at least one of the ferrite layers on the underlying electrode is from about 10 µm to about 90 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art in order to achieve high density mounting while a sufficient area of a terminal electrode is secured, suppress chipping and/or prevent formation of solder fillets between electrodes and other circuit elements with high degree of reliability.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an extension distance of the at least one of the ferrite layers on the underlying electrode is from about 10 µm to about 90 µm as taught by Arata ‘563 for the device as disclosed by Arata et al. to achieve desirable operating characteristics such as anchor effect and DC resistance value (Paragraphs [0006], [0058]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Tada et al. [U.S. Patent No. 6,992,556].
Regarding Claim 6, Arata et al. shows the claimed invention as applied above but does not show at an outer edge portion of the plating layer, the at least one of the ferrite layers is interposed between the plating layer and the underlying electrode.
Tada et al. shows an inductor part (Fig. 4) teaching and suggesting at an outer edge portion of the plating layer (bottom element 30), the at least one of the ferrite layers (15) is interposed between the plating layer (bottom element 30) and the underlying electrode (bottom element 32, see Fig. 4, one layer of element 15 is interposed between bottom element 30 and bottom element 32).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at an outer edge portion of the .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Yoshida et al. [U.S. Pub. No. 2010/0157565].
Regarding Claim 6, Arata et al. shows the claimed invention as applied above but does not show at an outer edge portion of the plating layer, the at least one of the ferrite layers is interposed between the plating layer and the underlying electrode.
Yoshida et al. shows an inductor part (Fig. 9b with teachings from Figs. 1-8) teaching and suggesting at an outer edge portion of the plating layer (99a or 97a), the at least one of the ferrite layers (96) is interposed between the plating layer (99a or 97a) and the underlying electrode (95a, see Fig. 9b with teachings from Figs. 1-8, element 96 is interposed between element 99a or 97a and element 95a).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at an outer edge portion of the plating layer, the at least one of the ferrite layers is interposed between the plating layer and the underlying electrode as taught by Yoshida et al. for the device as disclosed by Arata et al. to facilitate coupling and to improve electrical and physical connectivity to obtain desirable operating characteristics.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Aoki et al. [U.S. Pub. No. 2018/0286566].
Regarding Claim 6, Arata et al. shows the claimed invention as applied above but does not show at an outer edge portion of the plating layer, the at least one of the ferrite layers is interposed between the plating layer and the underlying electrode.
Aoki et al. shows an electronic component (Figs. 3A-5B) teaching and suggesting at an outer edge portion of the plating layer (4a or 4b), the at least one of the ferrite layers (2) is interposed between the plating layer (4a or 4b) and the underlying electrode (31, see Figs. 3A-5B, element 2 is interposed between element 4a or 4b and element 31).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at an outer edge portion of the plating layer, the at least one of the ferrite layers is interposed between the plating layer and the underlying electrode as taught by Aoki et al. for the device as disclosed by Arata et al. to facilitate coupling and to improve electrical and physical connectivity to obtain desirable operating characteristics.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Miyazaki et al. [U.S. Pub. No. 2013/0200977].
Regarding Claim 9, Arata et al. shows the claimed invention as applied above but does not show the lead electrode has a cutout portion close to the coil conductor when viewed in plan.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the lead electrode has a cutout portion close to the coil conductor when viewed in plan as taught by Miyazaki et al. for the device as disclosed by Arata et al. to have a compact design to reduce manufacture size and prevents generation of any wasteful area (Paragraph [0071]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Inuzuka et al. [U.S. Pub. No. 2009/0003191].
Regarding Claim 11, Arata et al. shows the claimed invention as applied above but does not show the underlying electrode has a glass component content of from about 0.8% by mass to about 1.2% by mass with respect to the total of the conductive metal and the glass component.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the underlying electrode has a glass component content of from about 0.8% by mass to about 1.2% by mass with respect to the total of the conductive metal and the glass component, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art in order to facilitate bonding strength and to achieve a dense electrode film having excellent acid resistance and no 
In addition, Inuzuka et al. shows a device (Figs. 3 and 10A-10B) teaching and suggesting the underlying electrode (125C or 125D) has a glass component content of from about 0.8% by mass to about 1.2% by mass with respect to the total of the conductive metal and the glass component (Paragraph [0081]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the underlying electrode has a glass component content of from about 0.8% by mass to about 1.2% by mass with respect to the total of the conductive metal and the glass component as taught by Inuzuka et al. for the device as disclosed by Arata et al. to facilitate bonding strength (Paragraph [0081]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Nishioka et al. [WO 2017/057246].
Regarding Claim 11, Arata et al. shows the claimed invention as applied above but does not show the underlying electrode has a glass component content of from about 0.8% by mass to about 1.2% by mass with respect to the total of the conductive metal and the glass component.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the underlying electrode has a glass component content of from about 0.8% by mass to about 1.2% by mass with respect to the total of the conductive metal and the glass component, since it has been held that where the 
In addition, Nishioka et al. discloses terminal electrode forming teaching and suggesting the underlying electrode has a glass component content of from about 0.8% by mass to about 1.2% by mass with respect to the total of the conductive metal and the glass component (Abstract, claim 1).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the underlying electrode has a glass component content of from about 0.8% by mass to about 1.2% by mass with respect to the total of the conductive metal and the glass component as taught by Miyazaki et al. for the device as disclosed by Arata et al. to achieve a dense electrode film having excellent acid resistance and no strength failure or intrusion (Abstract).

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Kudo or Takezawa or Ahiko et al. as applied to claim 2 above, and further in view of Chang et al. [U.S. Pub. No. 2015/0145629].
Regarding Claim 12, Arata et al. in view of Kudo or Takezawa or Ahiko et al. shows the claimed invention as applied above but does not show the underlying electrode has a cutout portion close to a corner portion of the body when viewed in plan.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the underlying electrode has a cutout portion close to a corner portion of the body when viewed in plan as taught by Chang et al. for the device as disclosed by Arata et al. in view of Kudo or Takezawa or Ahiko et al. to improve electrical and physical connectivity (Paragraph [0008]) and to improve coupling force (Paragraph [0109]).
Regarding Claim 13, Arata et al. in view of Kudo or Takezawa or Ahiko et al. shows at least one of the ferrite layers (11 of Arata et al.) of the body but does not show at least one of the layers of the body extends on an outer edge portion of the underlying electrode across a boundary with the underlying electrode.
Chang et al. shows an electronic component (Figs. 1-9) teaching and suggesting at least one of the layers (131) of the body extends on an outer edge portion of the underlying electrode (132a) across a boundary with the underlying electrode (see Figs. 1-9, element 131 extends on an outer edge portion of element 132a across a boundary with element 132a).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least one of the layers of the body extends on an outer edge portion of the underlying electrode across a boundary with the underlying electrode as taught by Chang et al. for the device as disclosed by .

Claims 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Kudo or Takezawa or Ahiko et al. as applied to claim 2 above, and further in view of Otani et al. [WO 2015/186780].
Regarding Claim 12, Arata et al. in view of Kudo or Takezawa or Ahiko et al. shows the claimed invention as applied above but does not show the underlying electrode has a cutout portion close to a corner portion of the body when viewed in plan.
Otani et al. shows an electronic component (Figs. 2-3) teaching and suggesting the underlying electrode (23 or 28) has a cutout portion close to a corner portion of the body when viewed in plan (see Figs. 2-3, element 23 or 28 has a cutout portion close to a corner portion when viewed in plan).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the underlying electrode has a cutout portion close to a corner portion of the body when viewed in plan as taught by Otani et al. for the device as disclosed by Arata et al. in view of Kudo or Takezawa or Ahiko et al. to improve electrical and physical connectivity to obtain desirable operating characteristics and facilitate mechanical stability to such as less likely to come off from the main body (see English translation).

Otani et al. shows an electronic component (Figs. 1-9) teaching and suggesting at least one of the ferrite layers (14) of the body extends on an outer edge portion of the underlying electrode (23 or 28) across a boundary with the underlying electrode (see Figs. 2-3, element 14 extends on an outer edge portion of element 23 or 28 across a boundary with element 23 or 28).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least one of the layers of the body extends on an outer edge portion of the underlying electrode across a boundary with the underlying electrode as taught by Otani et al. for the device as disclosed by Arata et al. in view of Kudo or Takezawa or Ahiko et al. to improve electrical and physical connectivity to obtain desirable operating characteristics and facilitate mechanical stability to such as less likely to come off from the main body (see English translation).
Regarding Claim 15, Arata et al. in view of Kudo or Takezawa or Ahiko et al. shows the claimed invention as applied above but does not show at an outer edge portion of the plating layer, the at least one of the ferrite layers is interposed between the plating layer and the underlying electrode.
Otani et al. shows an electronic component (Fig. 17 with teachings from Figs. 2-3) teaching and suggesting at an outer edge portion of the plating layer (P), the at least 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at an outer edge portion of the plating layer, the at least one of the ferrite layers is interposed between the plating layer and the underlying electrode as taught by Otani et al. for the device as disclosed by Arata et al. in view of Kudo or Takezawa or Ahiko et al. to improve electrical and physical connectivity to obtain desirable operating characteristics and facilitate mechanical stability to such as less likely to come off from the main body (see English translation).

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Kudo or Takezawa or Ahiko et al. as applied to claim 2 above, and further in view of Choi et al. [JP 2015-228478].
Regarding Claim 12, Arata et al. in view of Kudo or Takezawa or Ahiko et al. shows the claimed invention as applied above but does not show the underlying electrode has a cutout portion close to a corner portion of the body when viewed in plan.
Choi et al. shows an electronic component (Fig. 2) teaching and suggesting the underlying electrode (22 or 32) has a cutout portion close to a corner portion of the body when viewed in plan (see Fig. 2, element 22 or 32 has a cutout portion close to a corner portion when viewed in plan).

Regarding Claim 13, Arata et al. in view of Kudo or Takezawa or Ahiko et al. shows at least one of the ferrite layers (11 of Arata et al.) of the body but does not show at least one of the ferrite layers of the body extends on an outer edge portion of the underlying electrode across a boundary with the underlying electrode.
Choi et al. shows an electronic component (Fig. 2) teaching and suggesting at least one of the ferrite layers (layer of element 11, Paragraph [0004]) of the body extends on an outer edge portion of the underlying electrode (22 or 32) across a boundary with the underlying electrode (see Fig. 2, layer of element 11 extends on an outer edge portion of element 22 or 32 across a boundary with element 22 or 32).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least one of the layers of the body extends on an outer edge portion of the underlying electrode across a boundary with the underlying electrode as taught by Choi et al. for the device as disclosed by Arata et al. in view of Kudo or Takezawa or Ahiko et al. to improve electrical and physical connectivity to obtain desirable operating characteristics and to improve performance (Abstract, Problem to be Solved).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Kudo or Takezawa or Ahiko et al. as applied to claim 2 above, and further in view of Arata et al. [U.S. Pub. No. 2009/0115563] (hereinafter as “Arata ‘563”).
Regarding Claim 5, Arata et al. in view of Kudo or Takezawa or Ahiko et al. shows the claimed invention as applied above but does not show an extension distance of the at least one of the ferrite layers on the underlying electrode is from about 10 µm to about 90 µm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have an extension distance of the at least one of the ferrite layers on the underlying electrode is from about 10 µm to about 90 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art in order to achieve high density mounting while a sufficient area of a terminal electrode is secured, suppress chipping and/or prevent formation of solder fillets between electrodes and other circuit elements with high degree of reliability.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
In addition, Arata ‘563 shows a laminated inductor (Fig. 7) teaching and suggesting an extension distance (T1 or W2) of the at least one of the ferrite layers (I1 or F3) on the underlying electrode (H1 or 20b) is from about 10 µm to about 90 µm (Paragraphs [0069], [0058]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an extension distance of the at .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Kudo or Takezawa or Ahiko et al. as applied to claim 2 above, and further in view of Tada et al. [U.S. Patent No. 6,992,556].
Regarding Claim 15, Arata et al. in view of Kudo or Takezawa or Ahiko et al. shows the claimed invention as applied above but does not show at an outer edge portion of the plating layer, the at least one of the ferrite layers is interposed between the plating layer and the underlying electrode.
Tada et al. shows an inductor part (Fig. 4) teaching and suggesting at an outer edge portion of the plating layer (bottom element 30), the at least one of the ferrite layers (15) is interposed between the plating layer (bottom element 30) and the underlying electrode (bottom element 32, see Fig. 4, one layer of element 15 is interposed between bottom element 30 and bottom element 32).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at an outer edge portion of the plating layer, the at least one of the ferrite layers is interposed between the plating layer and the underlying electrode as taught by Tada et al. for the device as disclosed by Arata et al. in view of Kudo or Takezawa or Ahiko et al. to facilitate coupling which exhibits excellent attenuation characteristics (Col. 2, Lines 23-25).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Kudo or Takezawa or Ahiko et al. as applied to claim 2 above, and further in view of Yoshida et al. [U.S. Pub. No. 2010/0157565].
Regarding Claim 15, Arata et al. in view of Kudo or Takezawa or Ahiko et al. shows the claimed invention as applied above but does not show at an outer edge portion of the plating layer, the at least one of the ferrite layers is interposed between the plating layer and the underlying electrode.
Yoshida et al. shows an inductor part (Fig. 9b with teachings from Figs. 1-8) teaching and suggesting at an outer edge portion of the plating layer (99a or 97a), the at least one of the ferrite layers (96) is interposed between the plating layer (99a or 97a) and the underlying electrode (95a, see Fig. 9b with teachings from Figs. 1-8, element 96 is interposed between element 99a or 97a and element 95a).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at an outer edge portion of the plating layer, the at least one of the ferrite layers is interposed between the plating layer and the underlying electrode as taught by Yoshida et al. for the device as disclosed by Arata et al. in view of Kudo or Takezawa or Ahiko et al. to facilitate coupling and to improve electrical and physical connectivity to obtain desirable operating characteristics.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Kudo or Takezawa or Ahiko et al. as applied to claim 2 above, and further in view of Aoki et al. [U.S. Pub. No. 2018/0286566].

Aoki et al. shows an electronic component (Figs. 3A-5B) teaching and suggesting at an outer edge portion of the plating layer (4a or 4b), the at least one of the ferrite layers (2) is interposed between the plating layer (4a or 4b) and the underlying electrode (31, see Figs. 3A-5B, element 2 is interposed between element 4a or 4b and element 31).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at an outer edge portion of the plating layer, the at least one of the ferrite layers is interposed between the plating layer and the underlying electrode as taught by Aoki et al. for the device as disclosed by Arata et al. in view of Kudo or Takezawa or Ahiko et al. to facilitate coupling and to improve electrical and physical connectivity to obtain desirable operating characteristics.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Kudo or Takezawa or Ahiko et al. as applied to claim 2 above, and further in view of Miyazaki et al. [U.S. Pub. No. 2013/0200977].
Regarding Claim 9, Arata et al. in view of Kudo or Takezawa or Ahiko et al. shows the claimed invention as applied above but does not show the lead electrode has a cutout portion close to the coil conductor when viewed in plan.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the lead electrode has a cutout portion close to the coil conductor when viewed in plan as taught by Miyazaki et al. for the device as disclosed by Arata et al. in view of Kudo or Takezawa or Ahiko et al. to have a compact design to reduce manufacture size and prevents generation of any wasteful area (Paragraph [0071]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Kudo or Takezawa or Ahiko et al. as applied to claim 2 above, and further in view of Inuzuka et al. [U.S. Pub. No. 2009/0003191].
Regarding Claim 20, Arata et al. in view of Kudo or Takezawa or Ahiko et al. shows the claimed invention as applied above but does not show the underlying electrode has a glass component content of from about 0.8% by mass to about 1.2% by mass with respect to the total of the conductive metal and the glass component.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the underlying electrode has a glass component content of from about 0.8% by mass to about 1.2% by mass with respect to the total of the conductive metal and the glass component, since it has been held that where the 
In addition, Inuzuka et al. shows a device (Figs. 3 and 10A-10B) teaching and suggesting the underlying electrode (125C or 125D) has a glass component content of from about 0.8% by mass to about 1.2% by mass with respect to the total of the conductive metal and the glass component (Paragraph [0081]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the underlying electrode has a glass component content of from about 0.8% by mass to about 1.2% by mass with respect to the total of the conductive metal and the glass component as taught by Inuzuka et al. for the device as disclosed by Arata et al. in view of Kudo or Takezawa or Ahiko et al. to facilitate bonding strength (Paragraph [0081]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Kudo or Takezawa or Ahiko et al. as applied to claim 2 above, and further in view of Nishioka et al. [WO 2017/057246].
Regarding Claim 20, Arata et al. in view of Kudo or Takezawa or Ahiko et al. shows the claimed invention as applied above but does not show the underlying electrode has a glass component content of from about 0.8% by mass to 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the underlying electrode has a glass component content of from about 0.8% by mass to about 1.2% by mass with respect to the total of the conductive metal and the glass component, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art in order to achieve a dense electrode film having excellent acid resistance and no strength failure or intrusion.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
In addition, Nishioka et al. discloses terminal electrode forming teaching and suggesting the underlying electrode has a glass component content of from about 0.8% by mass to about 1.2% by mass with respect to the total of the conductive metal and the glass component (Abstract, claim 1).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the underlying electrode has a glass component content of from about 0.8% by mass to about 1.2% by mass with respect to the total of the conductive metal and the glass component as taught by Miyazaki et al. for the device as disclosed by Arata et al. in view of Kudo or Takezawa or Ahiko et al. to achieve a dense electrode film having excellent acid resistance and no strength failure or intrusion (Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981.  The examiner can normally be reached on M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837